PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.:  8,356,822
Issue Date:  January 22, 2013
Application No.:  13/289,910
Filed:  November 04, 2011
Attorney Docket No.:   MCLD.001C1
:
:                      PETITION DECISION     
:
:






This is a decision on the renewed petition under 37 CFR 1.378(b), filed October 29, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by January 22, 2021.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Kyriacos Tsircou, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist 
Office of Petitions



cc:	Kyriacos Tsircou
	515 S. Flower St., 18th Flr
	Los Angeles, CA 90071